Citation Nr: 0604785	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  97-32 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for dysthymia, 
currently rated as 50 percent disabling. 

2.  Entitlement to an increased rating for a gunshot wound of 
the abdomen with a ventral hernia, currently rated as 50 
percent disabling. 

3.  Entitlement to an increased rating for a wound of the 
left buttocks, currently rated as 20 percent disabling.  

4.  Entitlement to an increased rating for residuals of 
resection of the ileum with post operative adhesions, status 
post subtotal gastrectomy, currently rated 20 percent 
disabling.  
 
5.  Entitlement to an increased rating for a fungal infection 
of the feet and groin, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
February 1954. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in San Juan, the Commonwealth of Puerto Rico, 
(hereinafter RO).  

REMAND

Reports from an April 1999 VA examination noted the veteran 
reporting that he was in receipt of benefits from the Social 
Security Administration (SSA).  It is not clear from the 
record whether benefits were awarded based on his age or 
disability.  The United States Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security benefits, and the 
supporting medical documents on which the decision was based.  
See Baker v. West, 11 Vet. App. 163 (1998) and Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. Gober, 14 
Vet. App. 110 (2000), the Court held that VA has the duty to 
request information and pertinent records from other Federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  

Review of the VA examinations that have been afforded the 
veteran, including those he was provided in October and 
November 2004, do not reflect sufficient clinical findings to 
evaluate the disability associated with the service-connected 
residuals of a resection of the ileum with post operative 
adhesions, status post subtotal gastrectomy.  As such, the RO 
will be requested to schedule the veteran for an examination 
to obtain sufficient clinical findings to rate this 
disability.   

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.

1.  The RO should contact the Social 
Security Administration and request 
copies of any administrative decision and 
all medical records considered in the 
veteran's claim for SSA disability 
benefits if such benefits were awarded to 
him.  If such benefits were not awarded 
to the veteran, this fact should be 
documented  for the record.  Only the 
evidence not already of record is to be 
associated with the claims file.  

2.  The veteran should be afforded a VA 
gastrointestinal examination tailored to 
elicit the information necessary to rate 
the service-connected residuals of a 
resection of the ileum with post 
operative adhesions, status post subtotal 
gastrectomy.  This should include the 
extent to which these residuals result in 
such symptomatology as adhesions of the 
peritoneum, colic distension, epigastric 
distress, pain on movement of the body, 
nausea, sweating, circulatory problems, 
diarrhea, hypoglycemic symptoms, weight 
loss, malnutrition, and anemia.  See 
38 C.F.R. § 4.114, Diagnostic Codes 7301-
7308.  The claims file should be made 
available to the examiner. 

3.  Following the completion of the 
development requested above, the claims 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

